I concur. I am convinced that when the City of Tucson abandoned its own plan of insurance and adopted the statutory plan provided for by the Police Pension Act of 1937 (Chapter 40, Session Laws of 1937; sections 16-1801 to 16-1822, Arizona Code 1939), it could not, so far as the police department of the city was concerned, return to its own plan. *Page 240 
As said Act did not provide for any others of the city's employees than those in the police department, the city was at liberty to use its own plan (Ordinance No. 691) as to such other employees.
No reason occurs to me against the validity of the plan proposed by the city for its employees other than those in the police department.